In the
                  Court of Appeals
          Second Appellate District of Texas
                   at Fort Worth
                ___________________________
                     No. 02-21-00440-CV
                ___________________________

IN RE PHIPPS ANDERSON DEACON LLP, PHIPPS DEACON PURNELL
           PLLC, AND PHIPPS MAYES PLLC, Relators




                        Original Proceeding
           48th District Court of Tarrant County, Texas
                 Trial Court No. 048-323196-21


              Before Kerr, Birdwell, and Walker, JJ.
               Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relators’ amended petition for writ of mandamus and

is of the opinion that relief should be denied. Accordingly, relators’ petition for writ

of mandamus is denied, and relators’ motion for extension of time to file amended

petition is denied as moot. We release our stay of January 4, 2022.

                                                      Per Curiam

Delivered: March 17, 2022




                                           2